TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-08-00237-CV




Sean Sheldon Power, Appellant

v.


Xenia A. Ramos, Appellee




FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT

 NO. 221,593-B, HONORABLE RICK MORRIS, JUDGE PRESIDING 



M E M O R A N D U M   O P I N I O N


	Appellant Sean Sheldon Power filed his notice of appeal with the trial court clerk on
June 22, 2007, and a copy was filed with this Court on April 23, 2008.  That same day, this Court
received notice from the Bell County District Clerk's office that appellant had not paid or made
arrangements to pay for the clerk's record.  The clerk's record has not been filed.  This Court sent
notice to appellant that if he did not submit a status report to this Court by June 17, 2008, this appeal
would be dismissed for want of prosecution.  To date, appellant has not responded to this Court's
notice. Accordingly, we dismiss the appeal for want of prosecution.  See Tex. R. App. P. 37.3(b),
42.3(b).



					__________________________________________
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Puryear and Waldrop
Dismissed for Want of Prosecution
Filed:   July 11, 2008